Citation Nr: 1509598	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  08-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic arthritis, to include arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  The Veteran initiated a claim for service connection for systemic arthritis in June 2006.  The Veteran has contended his systemic arthritis was either caused by his active service, to include service in Vietnam, or is a result of his gunshot wound of the right shoulder.  A review of his service treatment records (STRs) shows no diagnosis or treatment for arthritis.  However, the Veteran's STRs do confirm he sustained a gunshot wound of the right shoulder in August 1966.  

This case was previously remanded i December 2010.  At that time, the RO or the Appeals Management Center (AMC) was instructed to afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed systemic arthritis, to include arthritis of the right shoulder and any other joints.  In response to the Board's remand, the Veteran was afforded a joints examination by a physician's assistant.  In an August 2013 Board remand, the Board indicated this action failed to substantially comply with the prior remand directive.  Unfortunately, after clear instruction at that time, the AMC has again failed to satisfy the Board's 2010 remand order.  This follows, because the AMC obtained a mere shoulder examination from an orthopedist in October 2013.  Therefore, the Board must again return this case to obtain compliance with the original December 2010 remand instructions.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing inadequacies, the Board has determined a new VA medical examination is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's systemic arthritis, to include arthritis of the shoulder and any other joints.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's systemic arthritis: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected residuals of a GSW; or

c) was permanently worsened by his service-connected residuals of a GSW.

The examiner must provide a complete rationale for all proffered opinions.  

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




